        Case 4:19-cv-00037-DC-DF Document 39 Filed 05/19/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 PECOS DIVISION

MARY CATHERINE “KATIE”                          §
SANCHEZ,                                        §
      Plaintiff,                                §
                                                §
v.                                              §       NO. 4:19-CV-00037
                                                §
PRESIDIO COUNTY, TEXAS and                      §
FRANCES GARCIA in her individual                §
capacity,                                       §
         Defendants                             §

                              JOINT STIPULATION OF FACTS

TO THE HONORABLE JUDGE DAVID COUNTS:

       Plaintiff, MARY CATHERINE “KATIE” SANCHEZ and Defendants PRESIDIO

COUNTY, TEXAS and FRANCES GARCIA (collectively the “Parties”) hereby stipulate to the

following facts as true and correct and it is anticipated that these Joint Stipulated Facts will be

presented to the Court in this case:

      a. The Office of Management and Budget (OMB) was created in 2013.

      b. Plaintiff Ms. Sanchez and Defendant Garcia each ran for County Treasurer in the
         Democratic Primary in 2014.

      c. Defendant Garcia has been the duly elected Presidio County Treasurer since January 1,
         2015.

      d. The Plaintiff Ms. Sanchez moved to a new position as Assistant Director of OMB in
         2014 and became the OMB Director in 2015.

      e. Plaintiff Ms. Sanchez ran against Defendant Garcia for County Treasurer again in the
         Democratic primary election in 2018.

      f. Defendant Garcia defeated Plaintiff Sanchez in the March 2018 primary.

      g. In April 2018 Defendant Garcia requested an item to be placed on the Agenda of the
         Commissioners Court to discuss Plaintiff Sanchez.
         Case 4:19-cv-00037-DC-DF Document 39 Filed 05/19/21 Page 2 of 3




       h. On August 16, 2018 Commissioner Loretto Vasquez placed an item on the
          Commissioners Court agenda for the August 22, 2018 meeting to eliminate the OMB
          Department.

       i. The Presidio County Commissioners Court voted to eliminate the OMB Department at
          a meeting of the Commissioners Court on August 22, 2018.

       j. The elimination of the OMB Department became effective October 1, 2018.


Dated: May 19, 2021.

                                          Respectfully submitted,

                                          /s/ John A. Wenke
                                          John A. Wenke
                                          State Bar No. 00788643
                                          lawoffice@johnwenke.com
                                          501 E. California Ave.
                                          El Paso, Texas 79902
                                          (915) 351-8877
                                          (915) 351-9955 – Facsimile
                                          ATTORNEY FOR PLAINTIFF


                                          /s/ Jon Mark Hogg
                                          Jon Mark Hogg
                                          State Bar No. 00784286
                                          Amanda N. Crouch
                                          State Bar No. 24077401
                                          JACKSON WALKER L.L.P.
                                          136 W. Twohig, Suite B
                                          San Angelo, Texas 76903
                                          jmhogg@jw.com
                                          (325) 481-2560
                                          (325) 481-2585 – Facsimile


                                          JACKSON WALKER L.L.P.
                                          112 East Pecan Street, Suite 2400
                                          San Antonio, Texas 78205


JOINT STIPULATION OF FACTS – PAGE 2
         Case 4:19-cv-00037-DC-DF Document 39 Filed 05/19/21 Page 3 of 3




                                              acrouch@jw.com
                                              (210) 978-7700
                                              (210) 978-7790 – Facsimile
                                              ATTORNEYS FOR DEFENDANTS




                                      CERTIFICATE OF SERVICE

       This is to certify that on the 19th day of May, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notice of such filing to all
attorneys of record on file.


                                              /s/ Jon Mark Hogg
                                              Jon Mark Hogg




JOINT STIPULATION OF FACTS – PAGE 3
